The defendant’s motion for review by this court of the denial by the trial court of his “Motion to Dismiss and/or Release from Custody” in the appeal from the Superior Court in Fairfield County is granted. The parties are directed to submit briefs (which may be in typewritten form but must comply with the other requirements of Practice Book § 723, as amended) on or before April 30, 1974. Upon receipt of the briefs, this court will assign the matter for oral argument.
L. Scott Melville, special public defender, in support of the motion.
Joseph T. Gormley, Jr., chief state’s attorney, in opposition.
Submitted March 15
decided April 4, 1974